Title: To Benjamin Franklin from Madame Brillon, 11 December 1781
From: Brillon de Jouy, Anne-Louise Boivin d’Hardancourt
To: Franklin, Benjamin


ce 11 xbre a nice [1781]
Mon chér papa le voisin vous reméttra ce petit mot; sçavés vous pourqu’oi je ne vous écris qu’un petit mot bien petit c’est que je vous boude … oui monsieur papa je vous boude; comment! vous prenés des armées entiéres en amérique, vous burgoinisés Cornwallis, vous prenés Canons, vaisseaux munitions, hommes, cheveaux, &c &c vous prenés tout et de tout, et la gasette seule l’apprend a vos amis qui se grisent en buvant a votre santé, a celle de Wasington de l’indépendance, du roy de france, du marquis de la fayette, de mrs de Rochambault, chatelux, &c &c tandis que vous ne leurs donnés pas signe de vie; vous devés cependant estre un bon vivant a présent, quoique cela vous manque rarement, vous estes surement rajeuni de 20 ans par cette bonne nouvélle qui doit nous amenér une paix durable a la suitte d’une guérre glorieuse … je vous boude donc et vous bouderai jusqu’a ce que j’aye de vos nouvélles; en attendant cependant comme je ne veux pas la mort du pêcheur je vous ferai une marche triomphalle, je vous l’envoyerai, vous écrirai, et vous aimerai mesme de tout mon coeur: / :
[In M. Brillon’s hand] Moy qui ne Vous boude point, Je Vous fais mon Compliment bien sincere mon cher Papa et vous embrasses des deux cotés bien cordialement, aussi le petit fils que je ne puis Separer de Vous.
